MEMORANDUM **
California state prisoner Donna Coleman appeals from the district court’s judgment denying her 28 U.S.C. § 2254 habeas petition. We have jurisdiction pursuant to 28 U.S.C. § 2253, and we affirm.
Coleman contends that her right to due process was violated when her legs were shackled in front of the jury. Because Coleman procedurally defaulted the claim in her federal habeas petition, we do not reach the merits of her claim. See Coleman v. Thompson, 501 U.S. 722, 729, 111 S.Ct. 2546, 115 L.Ed.2d 640 (1991); see also Estelle v. McGuire, 502 U.S. 62, 67-68, 112 S.Ct. 475, 116 L.Ed.2d 385 (1991).
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.